                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JOSE CARLOS OLIVEIRA-
COUTINHO,
                                                              8:19CV491
                    Petitioner,

      vs.                                                 MEMORANDUM
                                                           AND ORDER
SCOTT FRAKES, NDCS Director;

                    Respondent.


       This matter is before the court on Petitioner’s Motion for Leave to Proceed
in Forma Pauperis (“IFP”). (Filing No. 6.) Habeas corpus cases attacking the
legality of a person’s confinement require the payment of a $5.00 fee. 28 U.S.C. §
1914(a). The court has reviewed the application to proceed IFP pursuant to 28
U.S.C. § 1915(a)(1)-(2). Petitioner’s trust account information shows that
Petitioner’s account contained an average monthly balance of $100 or more for the
six-month period immediately preceding the filing of the petition. (Filing No. 8.)
Thus, the court concludes that Petitioner must be required to pay the $5.00 filing
fee because he has the financial ability to do so. See 28 U.S.C. § 1915(a). No
further review of this case will take place until the fee is paid.1

      IT IS THEREFORE ORDERED that:

      1.     Petitioner’s request to proceed IFP (filing no. 6) is denied.


      1
         With his motion to proceed IFP, Petitioner filed a document titled “Notice to the
Court” in which he stated that he requested the Tecumseh State Correctional Institution
(“TSCI”) Inmate Accounting to issue a check for $5.00 payable to the court and mail the
check with his habeas petition. (Filing No. 5.) Petitioner states “[t]hat as of December
5th, 2019, Petitioner does not know where the $5.00 went.” (Id.) The court has confirmed
with the clerk’s office that no payment has been received from Petitioner in this case.
      2.     Petitioner must pay the $5.00 filing fee within 30 days. Petitioner is
warned that if the fee is not paid as required, the court may dismiss this case
without further notice.

       3.     The clerk of the court is directed to set a pro se case management
deadline in this case using the following text: January 29, 2020: deadline for
Petitioner to pay $5.00 filing fee.

        4.    No further review of this case will take place until the filing fee is
paid.

        Dated this 30th day of December, 2019.

                                             BY THE COURT:

                                             s/ Richard G. Kopf
                                             Senior United States District Judge
